11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Approximately 3.1 Grams of Cocaine            * From the 350th District
and $666.00 in U.S. Currency,                   Court of Taylor County,
                                               Trial Court No. 9880-D.

Vs. No. 11-14-00163-CV                        * August 29, 2014

The State of Texas                            * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)


     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed. The costs incurred by reason of this appeal are taxed against Rashad
Lee Bennett.